         Case 1:20-cv-01588-LGS Document 12 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RENZER BELL,

                                  Plaintiff,
                                                                  20 Civ. 1588
                    - against -
                                                                    ORDER
CHARLES GRAY,

                                  Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, the initial conference in this action is set for June 11, 2020, and pre-

conference materials are due on June 4, 2020. ECF 6;

       WHEREAS, Defendants have not appeared in this matter and proof of service is not on

the docket. It is hereby

       ORDERED that the initial conference set for June 11, 2020, at 10:30 A.M. is adjourned

to July 2, 2020, at 10:30 A.M. Pre-conference materials are due on June 25, 2020. It is further

       ORDERED that Plaintiff shall file proof of service of the complaint on the docket as

soon as possible.



Dated: June 5, 2020
       New York, New York
